Title: To John Adams from Robert Montgomery, 2 August 1783
From: Montgomery, Robert
To: Adams, John


          Sir
            Alicante 2 August 1783
          I have the Honour of your Esteemd Letter of the 18 June, and find it out of your Line to Give Introductions in Affairs of Commerce With which I Rest Satisfied, but more So as Not any Business of Consequence can be done with the States from hence, before the Navin: of the Medeterranian becomes Entirely free for thier Flag
          I find I have Commited an Error in writing to the Moroccan Minister, as if Orderd directly by Congress to do so, but having instructions from Mr Carmichael to Say what I might think Prudent on the Subject to the Moron: Ambassador when here on his way to Viena and having Shortly after the Good fortune of a friendly Intimacy with Belzasnachi on his Return from An Embassy to Algiers he Encouraged Me on Mentioning this Subject to Write to his Court upon it Assureing Me it would be Attended with the Most favourable Consequenses, but that he Could not with Propriety Mention the Affair to the Emperor without Some Such Authority for doing so, in this Situation I had not time to Consult Mr Carmichael as the Ambassador Was to Sail for Tanger the first favourable wind, and thought it Better to hazard the Letter I had Already the Honour of Communicating to your Execy: than Lose So favourable An Opertunity for Obtaining a thing So Greatly useful to the Commerce of Our Contrey, If I have Absolutely done Wrong in it I hope You will Conseder that the best Are Subject to Err in which I have only Acted like any Other Man but from the best Intentions, it would truely Distress me to think it Could be Attended with any disagreeable Consequence (as you Are Pleased to Observe) to the Publick, but As to my Self I fear I Shall never be Honourd by Suffering Materially in thier Cause
          As to Presents which is the Custom with the Easteren Nations I was Assured by Belgasnachi that Nothing of that Kind would be Expected from Congress being an Infant State but Just Recovering from a Long And Expensive War as A Proof which please find Inclosed Extract of Another Letter I have Received from the Moroccan Minister dated the 6th. ulto Whereby you will find he Shews the Strongest desire of Cultivateing And fomenting the Commerce between that Countrey And the States in Order to which the Emperor has Already taken off one third of the Duty formerly Paid on the Mules (of which before the War we Carried Great Quantities to the West-Indias) with A Promise of Shewing Every Civillity And Respect to Any of our Vessels that May Arrive in thier Ports, In Short I beleive You will See Mr. Croco Envoy from the Emperor to their Excs the Plenipotentiaries At Paris, When I trust that a thing So Esential to Our Commerce As Good friendship And Harmoney with the Moores will be Seriously thought of. this and Every Other Happiness that Can Possibly Attend Our Contrey And you Sir is the Sincerest Wish of / Sir / Your Excelys: Most obedient / And Very Humble Servt
          Robt Montgomery
        